Name: 98/597/EC: Commission Decision of 15 October 1998 amending Commission Decision 94/278/EC, drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC (notified under document number C(1998) 3115) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  health;  trade;  agricultural policy;  cooperation policy;  foodstuff
 Date Published: 1998-10-23

 Avis juridique important|31998D059798/597/EC: Commission Decision of 15 October 1998 amending Commission Decision 94/278/EC, drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC (notified under document number C(1998) 3115) (Text with EEA relevance) Official Journal L 286 , 23/10/1998 P. 0059 - 0059COMMISSION DECISION of 15 October 1998 amending Commission Decision 94/278/EC, drawing up a list of third countries from which Member States authorise imports of certain products subject to Council Directive 92/118/EEC (notified under document number C(1998) 3115) (Text with EEA relevance) (98/597/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), as last amended by Directive 97/79/EC (2), and in particular Article 10(2)(a) thereof,Whereas Commission Decision 94/278/EC (3), as last amended by Decision 97/752/EC (4), establishes a list of third countries from which Member States authorise imports of certain products referred to by Directive 92/118/EEC; whereas Part II(B) of the Annex to this Decision includes the lists of third countries from which Member States authorise imports of fish meal and other meals derived from sea animals except mammals;Whereas Commission Decision 97/296/EC (5), as last amended by Decision 98/419/EC (6), lists the third countries from which the importation of fishery products is authorised for human consumption;Whereas Commission Decision 94/344/EC (7), as last amended by Decision 97/198/EC (8), lays down the animal health requirements and the veterinary certification for the importation from third countries of fish meal and other meals derived from sea animals except mammals;Whereas it is therefore appropriate to add the countries listed in Annex I to Decision 97/296/EC to Part II(B) of the Annex to Decision 94/278/EC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 94/278/EC, Part II(B) is amended as follows:'B. List of third countries from which Member States authorise imports of fish meal and other meal derived from sea animals except mammalsThird countries listed in Part I and Part II of Annex I to Decision 97/296/EC, and the following countries:(EE) Estonia(PR) Puerto Rico(UA) Ukraine`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 15 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 62, 15. 3. 1993, p. 49.(2) OJ L 24, 30. 1. 1998, p. 31.(3) OJ L 120, 11. 5. 1994, p. 44.(4) OJ L 305, 8. 11. 1997, p. 69.(5) OJ L 122, 14. 5. 1997, p. 21.(6) OJ L 190, 4. 7. 1998, p. 55.(7) OJ L 154, 21. 6. 1994, p. 45.(8) OJ L 84, 26. 3. 1997, p. 36.